Oassoday, O. J.
(dissenting). I.am forced to dissent respectfully from the decision of the court in this case. I concur with the conclusion of my brother Dod&e, that ch. 44, Laws of 1903, is unconstitutional and void. I will simply add that, to my mind, it is very obvious that that act imposes .a tax upon property within the meaning of the clause of the •constitution which declares that “the rule of 'taxation shall be uniform, and taxes shall be levied upon such property as the legislature shall prescribe” (sec. 1, art. VIII, Const.). It purports to be a “tax imposed on property of any kind transferred.” Sec. 1. It is therein declared that “the tax so imposed shall be upon the clear market value of such property at the rates hereinafter prescribed and only upon the excess of the exemptions. hereinafter granted.” Subd. 6, see. 1. It is also therein declared that “every such tax shall be and remain a lien_upon the property transferred until paid, and the person to whom the property is so transferred *234and tlie administrators, executors, and trustees of every estate-so transferred shall be personally liable for such tax until its-payment.” Sec. 5. The several exactions made in tbe act are each and all based upon and measured by property. My reasons for saying that tbe act imposes a tax on property witbin tbe meaning of tbe constitutional clause quoted are sufficiently stated in my separate opinion in tbe case of State v. Railway Cos. [128 Wis. 449] decided herewith. Being a tax on property, it was, as indicated in that opinion, subject to classification “founded upon real differences, affording rational grounds for a distinction.” Black v. State, 113 Wis. 205, 219, 89 N. W. 522. In my judgment such classification cannot be founded upon mere differences in value, as in tbe act in question. On tbe contrary, such classification, to my mind, is purely arbitrary and highly destructive of the-equal rights guaranteed by tbe constitution.